DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-18 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6-9 in the reply filed on 08/30/22 is acknowledged.  The traversal is on the ground(s) that the previously cited reference fails to render obvious the amended claims which therefore make a contribution over the art however the amended claims still fail to make a contribution over the art as explained in the rejection below.  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 10-18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/22.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “resinous or reticulated organopolysiloxane resin” which is vague because it is unclear what “resinous” requires (besides being a resin, which is already required via using the word “resin”).
Claim 2 recites a range of properties at a temperature range which is vague because it is unclear if the product must maintain these properties (within the claimed property range) over the entire temperature range or if the product must only fall within the claimed property range for a given temperature within the temperature range.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azechi et al. (JP 2007/191629, see machine translation).
Regarding claims 1-4 and 6-9, Azechi teaches a silicone composition that comprises a linear chain polysiloxane with at least two alkenyl groups, a hydrogen functional polysiloxane with at least two hydrogen groups and a number of hydrogen groups relative to the alkenyl groups that overlaps claim 4, a platinum hydrosilation catalyst, an alkyl peroxide radical initiator ( 2,5-dimethyl-2,5-bis(t-butylperoxy)hexane, the same one in the present examples) as in claim 3 and 4, a reinforcing filler at an amount overlapping claim 1, and a resinous polysiloxane resin consisting of M and Q units at a ratio that overlaps claim 1 ([0013], [0017], [0020]-[0027], [0036]-[0042]).  The composition is preliminarily cured at a temperature overlapping claim 7 (which is a product by process limitation that is not given patentable weight anyway) such that the peroxide radical initiator is not reacted at this point (as in claim 6) which means that there is still unreacted peroxide initiator in the preliminarily cured product/on the product’s surface which may then subsequently be reacted with another radically polymerizable adhesive as in claims 2 and 8 (although applying another adhesive to the preliminarily cured product before full curing is not disclosed, the claimed reactivity is a property of the cured product and the claims do not require that the second adhesive is actually applied to the preliminarily cured product) ([0009]-[0012]).  The product may be cured to a thickness overlapping claim 9 ([0053]).  Although the loss factor and storage modulus properties of claim 2 are not disclosed explicitly, given that the composition of Azechi has an overlapping type and amount of ingredients and is cured at an overlapping temperature compared to the compositions in the present application, these overlapping embodiments will inherently have the same properties as the overlapping compositions within the present application (within the scope of claim 2).  The preliminarily cured product is inherently elastomeric.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787